Citation Nr: 1113101	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-25 068	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a back disorder.

2.  Whether there is new and material evidence to reopen a claim for service connection for chloracne, including as due to Agent Orange exposure.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for chloracne, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1967 to October 1971, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision denied the Veteran's petition to reopen his claim for service connection for residuals of a back injury, as well as his claims for service connection for a scar on his back and chloracne.  However, as will be explained, the RO previously had denied his claim for service connection for a skin rash, allegedly due to Agent Orange exposure, in an April 2004 rating decision.  His current claim for chloracne is, in actuality, a claim for the same symptoms he reported experiencing when filing that previously denied, unappealed, claim for service connection for a skin rash.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  See also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), wherein the Federal Circuit Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability).  But in the January 2007 rating decision at issue, the RO denied this claim for service connection for chloracne on its underlying merits, without first determining whether there was new and material evidence to reopen this claim since it already had been considered in a prior decision, denied, and not timely appealed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  The Board, however, make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).

In any event, since the Board is reopening this claim because there is new and material evidence, the Veteran is not prejudiced by the Board's consideration of this threshold preliminary issue, even though the RO did not make this initial determination in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

It further warrants mentioning that, in response to that January 2007 RO decision, the Veteran filed a timely notice of disagreement (NOD) in February 2007 contesting all claims that had been denied in that decision - concerning his back injury, scar, and chloracne.  And after receiving a June 2007 statement of the case (SOC) addressing these claims, he perfected his appeal as to each of these claims by filing a timely substantive appeal (VA Form 9) in August 2007.  See 38 C.F.R. § 20.200 (2010).  However, he since has indicated during his February 2009 hearing before a local Decision Review Officer (DRO) that he was withdrawing his claim for service connection for a scar on his back.  He also submitted a February 2009 statement reiterating this.  Therefore, that claim is no longer at issue.  See 38 C.F.R. § 20.204.

With respect to his remaining claims regarding his back injury and chloracne, the record shows the Veteran requested a hearing before a Veterans Law Judge of the Board using teleconferencing technology (i.e., a videoconference hearing).  And this hearing was scheduled for July 2009.  But he failed to appear for the proceeding and has not explained his absence or requested to reschedule his hearing.  So the Board deems his hearing request withdrawn.  38 C.F.R. §§ 20.700(e), 20.704(d).



FINDINGS OF FACT

1.  Although the Veteran did not appeal the RO's October 1975 rating decision denying his claim for service connection for residuals of a back injury, or a February 1976 rating decision confirming and continuing that denial, or the April 2004 rating decision denying his petition to reopen this claim as well as his claim for service connection for a skin rash as due to Agent Orange exposure, additional evidence since submitted is not cumulative or redundant of evidence already of record and previously considered, relates to an unestablished fact necessary to substantiate each of these claims, and raises a reasonable possibility of substantiating these claims.

2.  The most probative, i.e., competent and credible, medical and other evidence of record, however, does not establish the Veteran's currently diagnosed low back disability is related to his military service - including to his March 1971 injury.

3.  The Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there; and the probative medical evidence of record indicates his chloracne was caused by that in-service Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The RO's October 1975 rating decision denying the Veteran's claim for service connection for residuals of a back injury, the February 1976 rating decision continuing to deny this claim, and the April 2004 rating decision denying the petition to reopen this claim as well as his claim for service connection for a skin rash as due to Agent Orange exposure, are final and binding on him because he did not appeal them; however, there is new and material evidence since that most recent decision to reopen these claims for service connection.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2010).


2.  The Veteran's current low back disability was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  But his chloracne was presumptively incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated in August 2006, the RO advised the Veteran of the evidence needed to substantiate his claims and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

Furthermore, as concerning the Veteran's petitions to reopen his claims for service connection, the August 2006 letter also provided notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information needed to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior final decision and provide the claimant a notice letter describing what 

evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

These claims also are being reopened, regardless, so even had he not received this required Kent notice, this ultimately would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

It equally deserves mentioning that the August 2006 letter also informed the Veteran of the downstream disability rating and effective date elements of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Moreover, the RO issued that August 2006 VCAA notice letter prior to initially adjudicating his claims in January 2007, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Therefore, there was no timing error in the provision of that VCAA notice.

And as for the duty to assist him with his claims, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), private medical records, and VA medical records - including the report of his March 2009 VA Compensation and Pension Examination (C&P Exam) addressing the nature and etiology of his back disability, the determinative issue in this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Plus, the Board is granting his claim for chloracne, so no possibility of prejudice even if not additionally examined concerning this claim.  And as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen the Claims

The RO originally considered and denied the Veteran's claim for service connection for residuals of a back injury in October 1975.  That same month, the RO sent him a letter notifying him of that decision and apprising him of his procedural and appellate rights.  However, he did not appeal that decision, so it is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In February 1976, the RO issued another rating decision confirming and continuing the denial of this claim for service connection for residuals of a back injury.  That same month, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights.  However, he also did not appeal that decision, so it, too, is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  Id.

Many years later, the Veteran filed a petition to reopen this claim for service connection for residuals of a back injury, as well as a claim for service connection for a skin rash due to Agent Orange exposure.  In an April 2004 rating decision, the RO denied both his petition to reopen his back-injury claim, as well as his skin-rash claim.  In May 2004, the RO sent him a letter notifying him of that decision and apprising him of his procedural and appellate rights.  He did not appeal that decision as to either issue, so it, too, is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  Id.

The current appeal, as mentioned, stems from the RO's even more recent January 2007 decision.  During the pendency of this current appeal, the Veteran had a hearing at the RO in February 2009 before a local hearing officer (DRO).  The RO then sent the Veteran a letter and supplemental SOC (SSOC) in April 2009 reopening, but continuing to deny, his back-injury claim and confirming and continuing the denial of his skin-rash claim.

Since the RO has previously considered and denied these claims, and the Veteran did not timely appeal the earlier decisions, the first inquiry is whether new and material evidence has been submitted to reopen these claims.  38 C.F.R. § 3.156(a).  And irrespective of whether the RO determined there was new and material evidence to reopen each claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate these claims on their underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  See, too, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, there is new and material evidence, then the Board must reopen these claims and review their former disposition.  38 U.S.C.A. § 5108.

For a petition to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO's April 2004 rating decision denying the Veteran's petition to reopen his claim for service connection for residuals of a back injury and his claim for service connection for a skin rash is the most recent final and binding decision on each of these claims, so it marks the starting point for determining whether there is new and material evidence to reopen these claims.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits).

In that April 2004 rating decision, the RO continued to deny the Veteran's petition to reopen his claim for service connection for residuals of a back injury because, even though it had long been established that he had a back injury in service, there had been no new and material evidence submitted indicating there was a current, so chronic (i.e., permanent), back disability as a consequence of that injury.  Therefore, new and material evidence would consist of competent and credible evidence of a current back disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The additional evidence submitted or otherwise obtained since that April 2004 rating decision includes, among other things, the report of the Veteran's March 2009 VA C&P Exam providing a diagnosis of a current back disability - namely, of multi-level lumbar spondylosis, mild, and L5/S1 radiculitis without evidence of radiculopathy of the right lower extremity.

This additional evidence is both new and material to this claim because it relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating it - specifically, by suggesting the Veteran has a current back disability that might be related to his back injury in service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).  See, too, Evans, 9 Vet. App. at 284 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance); and Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Therefore, this claim for service connection for a back disability as a residual of injury is reopened.

Also in the April 2004 rating decision, the RO denied the Veteran's claim for service connection for a skin rash as due to Agent Orange exposure because there was no then current diagnosis of a skin disease presumptively associated with exposure to agents used in support of military operations in the Republic of Vietnam during the Vietnam era.  Nor was there any indication the Veteran had a skin disability that was otherwise incurred in service.  Therefore, with respect to this claim, new and material evidence would consist of competent medical evidence either providing a diagnosis of a skin disease presumptively associated with exposure to agents used in support of military operations in the Republic of Vietnam during the Vietnam era or, in the alternative, indicating the Veteran currently has a skin disability that was otherwise incurred in service.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  See also Watson v. Brown, 4 Vet. App. 309, 314 (1993).


The additional evidence submitted since that April 2004 rating decision includes, among other things, an October 2006 letter from a VA environmental physician, Dr. J.W., indicating the Veteran has chloracne caused by Agent Orange exposure.  

This additional evidence is both new and material to this claim because it relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating it - specifically, by indicating the Veteran has a skin disease that is presumptively associated with exposure to agents used in support of military operations in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  See again also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim); and Evans, 9 Vet. App. at 284.  Therefore, this claim for service connection for chloracne is also reopened.

III.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Certain chronic diseases, like degenerative joint disease (i.e., arthritis), will be presumed to have been incurred in service if manifested to a compensable degree (generally of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The diseases presumptively associated with said exposure include chloracne or other acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  However, chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service in order for the Veteran to be entitled to presumptive service connection.  See 38 C.F.R. § 3.307(a)(6)(ii).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).


There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as 
to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


The Back Disability Claim

As mentioned, the report of the Veteran's March 2009 VA C&P Exam provides a diagnoses of multi-level lumbar spondylosis, mild, and L5/S1 radiculitis without evidence of radiculopathy of the right lower extremity.  Therefore, there is competent medical evidence indicating he has a current back disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (1992).  Consequently, the determinative issue is whether this currently diagnosed back disability is somehow attributable to his military service - particularly to his already acknowledged back injury during service in March 1971.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The attribution of the current back disability to that back injury during service, in March 1971, is at least partly predicated on the notion that the Veteran has experienced recurring symptoms (i.e., continuity of symptomatology) since that injury in service.  See his July 2007 statement.

His STRs document his March 1971 back injury and resultant treatment, and indeed, this was acknowledged in past adjudications of this claim.  So the determinative issue is not so much whether that injury occurred, rather, whether he has consequent disability as he is alleging.  And while he is competent, even as a layman, to proclaim having experienced chronic or continuous 
back-related symptoms since that injury in service, such as persistent pain, etc., he is not also competent to ascribe these symptoms to a specific diagnosis like that he has received or to etiologically link this diagnosis to that injury in service.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his lay testimony regarding having experienced continuous symptoms since service also has to be credible, so not just competent, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

To assist in making this important determination of causation, VA provided the Veteran a C&P Exam in March 2009.  The report of this exam indicates his currently diagnosed back disability is less likely than not related to his military service - including especially to his March 1971 back injury.  In discussing the medical rationale of this unfavorable opinion, this VA C&P Examiner explained that the initial injury in March 1971 was free of any fractures or dislocations.  It was diagnosed as a lumbar sprain.  Over the subsequent 30+ years, the Veteran developed degenerative changes in his lumbar spine that could have developed with or without that injury and lumbar strain.  So this VA C&P Examiner cited other reasons or factors for the Veteran's current back disability diagnosis.

The VA C&P Examiner's unfavorable opinion is well-reasoned and based on a review of the relevant evidence in the claims file.  He also examined the Veteran personally.  The opinion therefore has the proper factual foundation and predicate and is entitled to a lot of probative weight, especially, again, since this examiner also discussed the underlying medical rationale, which is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  See, too, Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] 
adjudicators. . .").


The Board acknowledges the Veteran assertion that he has been experiencing back symptoms since his March 1971 back injury, but the Board must consider these assertions in relation to all the relevant evidence in the file (medical and other lay), so not just in isolation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

And the competent medical and other evidence of record does not support, and even provides evidence against, his contentions.  The report of his June 1971 military separation exam indicates that, upon examination, his spine was normal.  Furthermore, he denied any significant medical or surgical history other than that noted on the exam report.  However, in August 1971, so shortly before his eventual discharge in October 1971, he was treated for complaints of back pain on two occasions.  There was no indication of degenerative joint disease, i.e., arthritis, involving his low back (the lumbar segment of his spine) within one year of his discharge from service, meaning by October 1972, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Arthritis must be objectively confirmed by X-ray, even if there are suggestions of associated pain or painful motion that would support assigning this minimum 10 percent compensable rating even absent any actual limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In December 1975, so just a few short years later, the Veteran submitted a statement indicating he had received VA treatment in relation to his back symptoms in November 1972, February 1973, and March 1974, so during those intervening years since the conclusion of his military service.  But, although his VA treatment records confirm he had received medical treatment on those occasions since service, there is no indication the treatment was for any back-related complaints or symptoms, instead, for other unrelated reasons.  Indeed, his much more recent VA treatment records show that in November 2006 he received his first treatment at VA medical facilities in relation to his back symptoms and was diagnosed with a history of chronic back pain and early degenerative changes of his lumbar spine.


So while the reference to "chronic" back pain suggest he had experienced it in years past, though for just how long was not specified, the degenerative changes identified were of recent origin - so not contemporaneous to his military service and the injury in question.  Rather, this was some 35 years after his discharge from service.  Moreover, the March 2009 VA C&P Examiner has explained that these degenerative changes would have occurred regardless of the injury in service, so there was no association of these degenerative changes with that injury in service, hence, not the required connection or correlation between this current disability and that trauma in service.

The Board also sees that the Veteran has submitted several private treatment records documenting a history of somewhat regular or ongoing treatment for a variety of medical conditions.  Most importantly, though, these records do not indicate he had a back disability as an ongoing problem as he asserts.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations, including regarding lay evidence.  And, here, such a prolonged period without relevant complaints or treatment is probative evidence against the Veteran's claim of having experienced continual back-related symptoms since service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).


Furthermore, the Board finds the inconsistencies of record regarding the Veteran's complaints and treatment for back symptoms diminishes the credibility and, therefore, the probative weight, of his contentions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board is sincerely sympathetic to the Veteran's claim.  However, even though he has a current back disability and clearly sustained a back injury in service, this, alone, is not tantamount to granting service connection when, as here, there is not also competent and credible medical or other evidence establishing the required linkage between the current disability and injury in service.  This type of supporting evidence especially is needed when he is trying to refute the March 2009 VA C&P Examiner's unfavorable opinion.

For these reasons and bases, the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Chloracne Claim

As mentioned, an October 2006 letter from a VA environmental physician, Dr. J.W., indicates that based on the Veteran's Agent Orange Registry examination, he has chloracne.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (1992).  So there is no disputing he has this claimed condition.  Therefore, the determinative issue is whether it is attributable to his military service - and particularly to Agent Orange exposure as he asserts.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran points out that he served in Vietnam during the Vietnam era, so the Board necessarily must presume he was exposed to Agent Orange while there.  And he adds that, while he did not receive a diagnosis of chloracne until 2006, approximately 35 years following his October 1971 discharge from military service, this condition began during his service but was misdiagnosed as just acne.  Therefore, he believes he is entitled to presumptive service connection for this condition because it initially manifested within the prescribed time following his last presumed exposure to Agent Orange in Vietnam.  See his April 2008 statement.

The Veteran's service personnel records document his service in Vietnam during the Vietnam era.  These records show that, during 1969, he served 55 days in Vietnam; so he was presumptively exposed to Agent Orange while there.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  However, in order to establish his entitlement to service connection on a presumptive basis, there still needs to be sufficiently probative evidence of record establishing his chloracne was manifest to a degree of 10 percent or more within a year after the last date on which he was exposed to the Agent Orange.  See id.  

Concerning this additional requirement, while there is competent medical evidence supporting the Veteran's assertions regarding having been diagnosed with acne, rather than chloracne, there is no competent medical evidence of record addressing whether this was a misdiagnosis.  Indeed, there is no competent medical evidence of record specifically addressing when his chloracne initially manifested and to what extent once it did.  However, setting aside for a moment whether there is evidence to establish entitlement to service connection on a presumptive basis, the Veteran may in any event alternatively establish his entitlement to service connection on a direct, rather than a presumptive, basis should there be sufficiently probative medical evidence in the file indicating his chloracne was incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (holding that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases involving exposure to Agent Orange).  And, fortunately, this is the case here inasmuch as there is this required proof.

The Veteran was provided an Agent Orange Registry Examination in October 2006.  The exam report indicates that he was diagnosed with chloracne.  It also includes a letter from a VA environmental physician, Dr. J.W., discussing the results of that Agent Orange Exam and indicating the Veteran's chloracne was caused by his Agent Orange exposure.  The report stipulates the Veteran reported not handling or spraying Agent Orange, but definitely consuming food and drink that could have been contaminated.  He was unsure as to whether he was directly sprayed with Agent Orange or exposed to other herbicides.

Dr. J.W.'s letter is competent medical evidence in support of the Veteran's claim, specifically as it provides a causal link between his chloracne and his military service.  Both Dr. J.W.'s letter and the accompanying exam report are thorough, well-reasoned, and based on an independent review of the relevant evidence and an objective clinical examination.  Hence, the opinion has the proper foundation and predicate and, therefore, is entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

Therefore, the Board finds that the Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.  And the probative medical evidence of record indicates his chloracne was caused by that Agent Orange exposure during his Vietnam service.  Thus, certainly when resolving all reasonable doubt in his favor, he is entitled to service connection for chloracne.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).



ORDER

The claim for service connection for a back disability is reopened, but denied on its underlying merits.

Whereas the claim for service connection for chloracne is reopened, but also granted on its underlying merits.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


